Citation Nr: 9909634	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-22 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bunions of the left 
foot, to include as secondary to service-connected bunions of 
the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1978.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


REMAND

The veteran seeks service connection for bunions of the left 
foot on a direct basis or in the alternative, as being 
secondary to service-connected bunions of the right foot.  

In a February 1997 statement, the veteran reported that he 
had been told by a physician at a VA facility in Milwaukee 
that his left foot disability began at the same time as his 
right foot disability (which has been determined to have been 
during the veteran's service).  The veteran reported that he 
had been told this by a VA physician who had seen him in 
February 1997.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that an 
appellant's statement as to what his physician told him put 
the Secretary on notice of the likely existence of competent 
medical evidence that would, if true, be relevant and 
necessary for a full and fair adjudication of the appellant's 
claim in view of 38 U.S.C.A. § 5103(a) (West 1991).  It was 
stated that the Secretary had an obligation to assist the 
claimant in understanding how to file for benefits and what 
evidence is required by advising him that the physician's 
statement was needed to complete the application for service 
connection.  Robinette v. Brown, 8 Vet. App. 69 (1995).   

In a recent case, Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court held that the term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 1991), refers to impairment of earning capacity, 
and that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.310(a) (1998), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1. The RO should advise the veteran that, 
in order to complete his application, he 
should submit statements from any 
physicians who told him that his bunions 
of the left foot began in service, were 
aggravated in service or were in any way 
due to or aggravated by his service-
connected bunions of the right foot.  The 
physicians' statements should comment on 
the onset and etiology of the veteran's 
bunions of the left foot and should 
include an explanation of the basis and 
rationale for the opinions offered.  
Sufficient time should be afforded to the 
veteran to secure any additional 
evidence.  

2.  Following completion of the above 
development, the veteran should be 
afforded a VA podiatry examination to 
determine the nature and extent of the 
veteran's bunions of the left foot.  It 
is imperative that the examiner review 
the entire claims folder prior to the 
examination.  Any indicated tests should 
be performed. Then, based on a review of 
the entire evidence of record, including 
any physicians' opinions submitted by the 
veteran, and the current examination, the 
examiner should provide an opinion as 
whether it is at least as likely as not 
that the veteran's bunions of the left 
foot are related to service, due to a 
service-connected disability, or 
aggravated by a service-connected 
disability.  All opinions and conclusions 
must be accompanied by complete 
rationale.  

3.  After the development above has been 
completed to the extent possible, the RO 
should proceed with any further 
development of the medical record that it 
deems necessary.

4.  When this development is completed to 
the extent possible, the claim should be 
readjudicated by the RO.   In this regard 
the RO should consider all applicable 
laws and regulations, as well as the 
criteria on aggravation as discussed in 
Allen v. Brown, supra 


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to The United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


- 5 -


